Exhibit 10.2 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made as of
May 20, 2019 (the “Effective Date”) by and between Voyager Therapeutics, Inc.
(the “Company”) and Omar Khwaja, MD, PhD, (the “Executive”).  

1. Employment.  

General.  The Company and the Executive desire that the Executive be employed as
the Company’s Chief Medical Officer and Head of Research & Development. The
employment relationship between the Company and the Executive shall be governed
by this Agreement commencing as of the Effective Date and continuing in effect
until terminated by either party in accordance with this Agreement.  The
Executive’s first day of employment (the “Commencement Date”) shall be on a day
to be mutually agreed upon by the Company and Executive, but shall not be later
than May 20, 2019.  At all times, the Executive’s employment with the Company
will be “at-will,” meaning that the Executive’s employment may be terminated by
the Company or the Executive at any time and for any reason, subject to the
terms of this Agreement.

Condition of Employment Following October 31, 2019.  The Executive’s continued
employment with the Company following October 31, 2019 is conditioned on his
being eligible to work in the United States commencing no later than November 1,
2019. The Executive shall provide to the Company, within three days of
commencing work in the United States, documentation of his eligibility to work
in the United States, as required by the Immigration Reform and Control Act of
1986.  If the Executive needs to obtain a work visa in order to be eligible to
work in the United States, his employment with the Company is conditioned upon
his obtaining a work visa prior to November 1, 2019.

2. Position, Reporting and Duties.  The Executive will serve as the Chief
Medical Officer and Head of Research & Development of the Company, reporting to
the Company’s President and Chief Executive Officer (“CEO”), and will serve as
and be considered a “C-Level” executive officer, exercising the traditional
power and duties of such office in companies of similar size to the Company and
carrying out such additional executive level duties as may be reasonably
assigned by the CEO.  The Executive shall devote the Executive’s full working
time and efforts to the business and affairs of the Company and shall not engage
in any other business activities without the prior written approval of the CEO
and provided that such activities do not create a conflict of interest or
otherwise interfere with the Executive’s performance of the Executive’s duties
to the Company.  Beginning on the Commencement Date, and through no later than
October 31, 2019, the Executive will be permitted to work remotely from
Switzerland.  Beginning no later than November 1, 2019, the Executive’s normal
place of work will be Cambridge, MA.  It is understood and agreed that, as soon
as he is eligible to work in the United States (but in no event later than
November 1, 2019), the Executive will generally be on site in Cambridge, unless
the Executive is traveling on behalf of the Company, or while traveling in the
initial transition period during family relocation from Basel.      

3. Compensation and Related Matters.

(a) Base Salary.  The Executive’s annual base salary is $440,000, which is
subject to review and redetermination by the Company from time to time.  The
annual base salary in effect at any given time is referred to herein as “Base
Salary.”  The Base Salary will be payable in a manner that is consistent with
the Company’s usual payroll practices for senior executives.  The Executive
shall be eligible to participate in the Company’s annual salary review for the
2020 fiscal year, and in the annual salary review in each subsequent year
thereafter.   

(b) Bonus.  The Executive is eligible to participate in the Company’s Senior
Executive Cash Incentive Bonus Plan, as approved by the Company’s Board of
Directors, its Compensation Committee or any other committee of the Board
(collectively, the “Board”) (the “Incentive Bonus Plan”).  The terms of the
Incentive Bonus Plan shall be established and may be altered by the Board in its
sole discretion.  For calendar year 2019, the Executive's target bonus under the
Incentive Bonus Plan shall be 40% of the Executive's Base Salary.  Any bonus
paid for 2019 will be pro-






rated based on the Executive’s Commencement Date.  To earn any bonus, the
Executive must be employed by the Company on the day such bonus is paid, except
as provided to the contrary in either Section 6 or 7 below, because such bonus
serves as an incentive for the Executive to remain employed with the Company.
 Both parties acknowledge and agree that any bonus is not intended and shall not
be deemed a “wage” under any state or federal wage-hour law.

(c) Equity.  Subject to approval by the Company’s Compensation Committee and a
majority of the Company’s Independent Directors as defined in Nasdaq Listing
Rule 5605(a)(2), and as a material inducement to the Executive entering into
employment with the Company, the Executive will be granted on the Commencement
Date (the “Grant Date”) a one-time equity award outside of the Company’s stock
incentive plans as an “inducement grant” within the meaning of Nasdaq Listing
Rule 5635(c)(4), consisting of an Option Award and an RSU Award (each as defined
below): 

1. The Executive will be granted a non-qualified option (the “Option Award”) to
purchase 170,000 shares of the Company’s common stock (the “Common Stock”).  The
shares underlying the Option Award (the “Option Shares”) will have an exercise
price per share equal to the closing price of the Common Stock on The Nasdaq
Global Select Market on the Grant Date.  The Option Shares will vest and become
exercisable, subject to the Executive’s continued service on each applicable
vesting date, as follows:  25% of the Option Shares will vest on the first
anniversary of the Grant Date, and an additional 2.0833% of the Option Shares
will vest on a monthly basis at the end of each one-month period following the
one-year anniversary of the Grant Date until the four-year anniversary of the
Grant Date.  

The Executive will also be granted 30,000 restricted stock units (the “RSU
Award”). The RSU Award will vest and become settleable, subject to the
Executive’s continued service on each applicable vesting date, over a three-year
period as follows:  33.333% of the shares underlying the RSU Award will vest on
the first anniversary of the Grant Date; an additional 33.333% of the shares
underlying the RSU Award will vest on the two-year anniversary of the Grant
Date; and the remaining shares underlying the RSU Award will vest on the
three-year anniversary of the Grant Date.  

Each of the Option Award and the RSU Award will be subject to and governed by
the terms and conditions of the applicable equity award agreements between the
Executive and the Company.  

(d) Employee Benefits.  The Executive shall be entitled to full participation in
the Company’s flexible vacation plan each calendar year and to such other
holidays as the Company recognizes for employees having comparable
responsibilities and duties.  The Executive will be entitled to participate in
the Company’s employee benefit plans, subject to the terms and the conditions of
such plans, and the Company’s ability to amend and modify such plans at any time
and from time to time without advance notice.   

(e) Reimbursement of Business Expenses.  The Company shall reimburse the
Executive for travel, entertainment, business development and other expenses
reasonably and necessarily incurred by the Executive in connection with the
Company’s business.  Expense reimbursement shall be subject to such policies
that the Company may adopt from time to time, including with respect to
pre-approval.

(f) Relocation.  In connection with the Executive’s employment with the Company,
the Executive will be required to relocate to the Greater Boston, Massachusetts
area and establish his principal residence there on or before November 1, 2019.
 In order to assist with this process and in further consideration of the
non-competition provision of the Confidentiality, Non-Solicitation,
Non-Competition and Invention Assignment Agreement (the “Confidentiality
Agreement”), the Company will reimburse the Executive for gross expenses up to
$200,000 for reasonable expenses incurred by the Executive in such relocation
(including moving expenses, costs related to the packing, moving, and unpacking
of household goods and personal effects, travel expenses, and temporary housing
expenses) (the “Relocation Expenses”), so long as such Relocation Expenses are
incurred no later than the one-year anniversary of the Effective Date.    The
Relocation Expenses will be reimbursed in accordance with Company policy, but no
later than sixty (60) days following the incurring of the expense, provided that
the Executive delivers to the Company reasonable substantiation and
documentation of the Relocation Expenses (and provided further, for the
avoidance of doubt, that in no event will any reimbursement be made prior to the
Commencement Date).  All such reimbursements are taxable to the Executive, and
the reimbursement shall be reduced by applicable withholdings required by law.
 For the avoidance of doubt, the Executive acknowledges and agrees that
relocation is a material term






of this Agreement.  If the Executive does not commence employment as the
Company’s Chief Medical Officer and Head of Research & Development on the
Commencement Date, or if prior to the one-year anniversary of the Commencement
Date, the Company terminates the Executive’s employment for Cause (as defined
below) or the Executive resigns without Good Reason (as defined below), the
Executive will not be eligible for reimbursement of any unpaid Relocation
Expenses and will be obligated to repay to the Company, within thirty (30) days
following the Executive’s separation, all Relocation Expenses received by the
Executive prior to the Executive’s last day of employment.  

(g) Signing Bonus.   In further consideration of the non-competition provision
of the Confidentiality Agreement, the Executive will receive a one-time signing
bonus of $100,000, less all applicable taxes and withholdings (the “Signing
Bonus”); provided, however, that payment of such Signing Bonus is conditioned on
the Executive using his best efforts, as quickly as is reasonably practicable,
to prepare, collect and submit to immigration counsel retained by the Company
all documents and materials that such counsel may request in connection with
efforts to obtain authorization for the Executive to work in the United States.
If Executive has satisfied this condition, as determined by the Company in its
reasonable discretion, the Signing Bonus shall be payable in the Company’s first
regular payroll cycle following such determination.  If, prior to the first
anniversary of the Commencement Date, the Company terminates the Executive’s
employment for Cause (as defined below) or the Executive resigns his employment
without Good Reason (as defined below), the Executive will be obligated to repay
the entire Signing Bonus within thirty (30) days following his separation from
employment.

(h) Work Authorization and Immigration Support.  The Company will fully support
the cost of Executive’s work authorization visa and subsequent permanent
residency application.   Support will include legal expenses, filing fees and
administrative support, and any required travel, and will cover the Executive,
and the Executive’s spouse and children.

3. Certain Definitions.

(a) “Cause” means (A) the commission by the Executive of (i) any felony; or
(ii) a misdemeanor involving moral turpitude, deceit, dishonesty or fraud, (B) a
good faith finding by the Company of: (i) conduct by the Executive constituting
a material act of misconduct in connection with the performance of the
Executive’s duties, including, without limitation, misappropriation of funds or
property of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) any conduct by the Executive that would reasonably be expected to
result in material injury or reputational harm to the Company or any of its
subsidiaries and affiliates if the Executive were retained in the Executive’s
position but, provided that the Company reasonably determines that such conduct
is capable of being cured, only after receipt of written notice by the Company
reasonably describing such conduct and if the Executive fails to cease and cure
such conduct within fifteen (15) days of receipt of said written notice;
(iii) continued non-performance by the Executive of the Executive’s
responsibilities hereunder (other than by reason of the Executive’s physical or
mental illness, incapacity or disability) but, provided that the Company
reasonably determines that such conduct is capable of being cured, only after
receipt of written notice by the Company reasonably describing such
non-performance and the Executive’s failure to cure such non-performance within
fifteen (15) days of receipt of said written notice; (iv) a breach by the
Executive of any confidentiality or restrictive covenant obligations to the
Company, including under the Confidentiality, Non-Competition and Assignment
Agreement (the “Confidentiality Agreement”); (v) a material violation by the
Executive of any of the Company’s written employment policies communicated to
the Executive; or (vi) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities
as provided under Section 13 of this Agreement, after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation, or (C) the Executive’s failure
to (i) obtain a visa authorizing him to work in the United States beginning no
later than November 1, 2019, and/or (ii) relocate to the Greater Boston,
Massachusetts area and establish his principal residence there on or before
November 1, 2019. 

(b) “Disabled” means the Executive is unable to perform the essential functions
of the Executive’s then existing position or positions under this Agreement with
or without reasonable accommodation for a period of 180 days (which days need
not be consecutive) in any twelve (12) month period.  If any question shall
arise as to whether






during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification.  If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive.  Nothing in this Section 4(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq., and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

(c) “Good Reason” means that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events without the Executive’s consent: (A) a material diminution in the
Executive’s responsibilities, authority or duties; (B) a material diminution in
the Executive’s Base Salary except for a reduction of the Executive’s Base
Salary that is part of an across-the-board salary reduction applied to
substantially all senior management employees that is caused by  the Company’s
financial performance and is similar to and proportionately not greater than the
reductions affecting all or substantially all senior management employees of the
Company; (C) following the Executive’s relocation to the Greater Boston,
Massachusetts area, any further relocation of the Executive’s principal place of
business from Cambridge more than fifty (50) miles other than in a direction
that reduces the Executive’s daily commuting distance; or (D) the material
breach by the Company of this Agreement or any other agreements between the
Executive and the Company relating to Equity Awards.  “Good Reason Process”
means that (i) the Executive reasonably determines in good faith that a “Good
Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts for thirty (30) days following such notice (the
“Cure Period”) to remedy the condition; (iv) notwithstanding such efforts, at
least one Good Reason condition continues to exist; and (v) the Executive
terminates the Executive’s employment within 60 days after the end of the Cure
Period.  If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred. The Company’s success at
curing a Good Reason condition shall not bar or preclude the Executive’s right
to notify the Company of the occurrence of another Good Reason condition and to
proceed with the Good Reason Process.  

(d) “Sale Event” means the consummation of (i) the sale of all or substantially
all of the assets of the Company on a consolidated basis to an unrelated person
or entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
surviving or resulting entity (or its ultimate parent, if applicable), (iii) the
acquisition, directly or indirectly, of all or a majority of the outstanding
voting stock of the Company in a single transaction or a series of related
transactions by a Person or group of Persons, (iv) a Deemed Liquidation Event
(as defined in the Company’s Certificate of Incorporation (as may be amended,
restated or otherwise modified from time to time)), or (v) any other acquisition
of the business of the Company, as determined by the Board.  Notwithstanding the
foregoing, a “Sale Event” shall not be deemed to have occurred as a result
of  (a) a merger effected solely to change the Company’s domicile, and
(b)  shall not constitute a “Sale Event,” and (b)  of an acquisition of  shares
of Company common stock by the Company which, by reducing the number of shares
outstanding, increases the proportionate number of shares beneficially owned by
any person to a majority of the outstanding shares of common stock of the
Company; provided, however, that if any person referred to in this clause (b)
shall thereafter become the beneficial owner of any additional shares (other
than pursuant to a stock split, stock dividend, or similar transaction or as a
result of an acquisition of shares directly from the Company) and immediately
thereafter beneficially owns a majority of the then outstanding shares, then a
“Sale Event” shall be deemed to have occurred for purposes of this clause (b).  
Notwithstanding the foregoing, where required to avoid extra taxation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), a
Sale Event must also satisfy the requirements of Treas. Reg. Section
1.409A-3(a)(5).

(e) “Sale Event Period” means the period ending twelve (12) months following the
consummation of a Sale Event.








(f) “Terminating Event” means termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason.  A Terminating Event
does not include: (i) the termination of the Executive’s employment due to the
Executive’s death or a determination that the Executive is Disabled; (ii) the
Executive’s resignation for any reason other than Good Reason, (iii) the
Company’s termination of the Executive’s employment for Cause, or (iv) any
termination of this Agreement prior to the Commencement Date by either party for
any reason.  

4. Compensation in Connection with a Termination for any Reason.  If the
Executive’s employment with the Company is terminated for any reason, the
Company shall pay or provide to the Executive (or to the Executive’s authorized
representative or estate) any earned but unpaid Base Salary, unpaid expense
reimbursements, and vested employee benefits.

5. Severance and Accelerated Vesting if a Terminating Event Occurs within the
Sale Event Period.  In the event a Terminating Event occurs within the Sale
Event Period, subject to the Executive signing and complying with a separation
agreement in a form and manner satisfactory to the Company containing, among
other provisions, a general release of claims in favor of the Company and
related persons and entities, covenants to return Company property and to not
disparage the Company,  and a reaffirmation of the Confidentiality Agreement
(the “Separation Agreement and Release”), and the Separation Agreement and
Release becoming irrevocable, all within 60 days after the Date of Termination
or by an earlier date as determined by the Company, the following shall occur:

(a) the Company shall pay to the Executive an amount equal to twelve (12) months
of the Executive’s Base Salary in effect immediately prior to the Terminating
Event (or the Executive’s Base Salary in effect immediately prior to the Sale
Event, if higher), determined in each case immediately before any event that
constitutes Good Reason; 

(b) the Company shall pay to the Executive an amount equal to the annual bonus
target for the current year based on the Date of Termination;

(c) if the Executive timely elects and is eligible to continue receiving group
health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is twelve (12) months following the Date of
Termination, and (y) the date on which the Executive obtains alternative
coverage (as applicable, the “Sale Event COBRA Contribution Period”), continue
to pay the share of the premiums for such coverage to the same extent it was
paying such premiums on the Executive’s behalf immediately prior to the Date of
Termination.  The remaining balance of any premium costs during the Sale Event
COBRA Contribution Period, and all premium costs thereafter, shall be paid by
the Executive monthly for as long as, and to the extent that, the Executive
remains eligible for COBRA continuation.  The Executive agrees that, should the
Executive obtain alternative medical and/or dental insurance coverage prior to
the date that is twelve (12) months following the Date of Termination, the
Executive will so inform the Company in writing within five (5) business days of
obtaining such coverage.  Notwithstanding anything to the contrary herein, in
the event that the Company’s payment of the amounts described in Section 6(c)
would subject the Company to any tax or penalty under the Patient Protection and
Affordable Care Act (as amended from time to time, the “ACA”) or Section 105(h)
of the Internal Revenue Code of 1986, as amended (“Section 105(h)”), or
applicable regulations or guidance issued under the ACA or Section 105(h), the
Executive and the Company agree to work together in good faith to restructure
such benefit.

(d) 100% of all equity awards held by the Executive shall immediately accelerate
and become fully exercisable or nonforfeitable as of the Date of Termination and
the provisions of this Section 6(d) shall be deemed to be incorporated by
reference into the agreements governing all such awards.

For avoidance of doubt, the Separation Agreement and Release for purposes of
this Agreement shall not require a waiver of any rights under the
indemnification agreement between the Company and the Executive or any rights
described in Section 5 above.  Notwithstanding the foregoing, if the Executive’s
employment is terminated in connection with a Sale Event and the Executive
immediately becomes reemployed by any direct or indirect successor to the
business or assets of the Company, the termination of the Executive’s employment
upon the Sale Event shall not be considered a termination without Cause for
purposes of this Agreement.   








The amounts payable under Sections 6(a) and 6(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months  commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the severance shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
 Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).  

6. Severance if a Terminating Event Occurs Outside the Sale Event Period.  In
the event a Terminating Event occurs at any time other than during the Sale
Event Period, subject to the Executive signing the Separation Agreement and
Release and the Separation Agreement and Release becoming irrevocable, all
within 60 days after the Date of Termination or by an earlier date as determined
by the Company, the following shall occur:

(a) the Company shall pay to the Executive an amount equal to twelve (12) months
of the Executive’s annual Base Salary in effect immediately prior to the
Terminating Event (but only after disregarding any event that constitutes Good
Reason);

(b) the Company shall pay to the Executive a prorated portion of the annual
bonus target for the current year based on the Date of Termination; and

(c) if the Executive timely elects and is eligible to continue receiving group
health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is twelve (12) months following the Date of
Termination, and (y) the date on which the Executive obtains alternative
coverage (as applicable, the “Non-Sale Event COBRA Contribution Period”),
continue to pay the share of the premiums for such coverage to the same extent
it was paying such premiums on the Executive’s behalf immediately prior to the
Date of Termination.  The remaining balance of any premium costs during the
Non-Sale Event COBRA Contribution Period, and all premium costs thereafter,
shall be paid by the Executive on a monthly basis for as long as, and to the
extent that, the Executive remains eligible for COBRA continuation.  The
Executive agrees that, should the Executive obtain alternative medical and/or
dental insurance coverage prior to the date that is twelve (12) months following
the Date of Termination, the Executive will so inform the Company in writing
within five (5) business days of obtaining such coverage.  Notwithstanding
anything to the contrary herein, in the event that the Company’s payment of the
amounts described in Section 7(c) would subject the Company to any tax or
penalty under the ACA or Section 105(h), or applicable regulations or guidance
issued under the ACA or Section 105(h), the Executive and the Company agree to
work together in good faith to restructure such benefit.

The amounts payable under Section 7(a) and 7(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the severance shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
 Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).  

7. Confidentiality, Non-Solicitation, Non-Competition and Invention Assignment
Agreement.  The Executive acknowledges and agrees that he must execute the
Confidentiality Agreement between the Company and the Executive, attached hereto
as Exhibit A, as a condition of his employment with the Company.  The Executive
acknowledges that the Executive’s receipt of the grant of a stock option award
and a restricted stock unit award as set forth in Section 3(c) is contingent on
the Executive’s agreement to the non-competition provisions set forth in the
Confidentiality Agreement.  The Executive further acknowledges that such
consideration was mutually agreed upon by the Executive and the Company and is
fair and reasonable in exchange for the Executive’s compliance with such
non-competition obligations.  The terms of the Confidentiality Agreement are
incorporated by reference in this Agreement and the Executive hereby reaffirms
the terms of the Confidentiality Agreement as a material term of this Agreement.
 








8. Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (i) cash payments not subject to Section 409A of
the Code; (ii) cash payments subject to Section 409A of the Code;
(iii) equity-based payments and acceleration; and (iv) non-cash forms of
benefits; provided that in the case of all the foregoing Aggregate Payments all
amounts or payments that are not subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that are subject
to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(b) For purposes of this Section, the “After Tax Amount” means the amount of the
Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

The determination as to whether a reduction in the Aggregate Payments shall be
made pursuant to this Section shall be made by a nationally recognized
accounting firm selected by the Company prior to the Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

9. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death.  

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All






reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

10. Taxes.  All forms of compensation referred to in this Agreement are subject
to reduction to reflect applicable withholding and payroll taxes and other
deductions required by law.  The Executive hereby acknowledges that the Company
does not have a duty to design its compensation policies in a manner that
minimizes tax liabilities.  

11. Notice and Date of Termination.

(a) Notice of Termination.  The Executive’s employment with the Company may be
terminated by the Company or the Executive at any time and for any reason.  Any
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with this Section.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon.  

(b) Date of Termination.  “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s employment is terminated on account
of Executive’s Disability or by the Company for Cause or without Cause, the date
specified in  the Notice of Termination; (iii) if the Executive’s employment is
terminated by the Executive for any reason except for Good Reason, 30 days after
the date specified in the Notice of Termination, and (iv) if the Executive’s
employment is terminated by the Executive with Good Reason, the date specified
in the Notice of Termination given after the end of the Cure Period.
 Notwithstanding the foregoing, in the event that the Executive gives a Notice
of Termination to the Company, the Company may unilaterally accelerate the Date
of Termination and such acceleration shall not result in the termination being
deemed a termination by the Company for purposes of this Agreement.

12. Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, and at all times, so long as there is not a significant conflict
with the Executive’s then employment, the Executive shall cooperate reasonably
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the
Executive was employed by the Company.  The Executive’s reasonable cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.  During
and after the Executive’s employment, the Executive also shall cooperate
reasonably with the Company in connection with any investigation or review of
the Company by any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company.  The Company shall reasonably
compensate Executive for the time dedicated to, and shall reimburse the
Executive for any reasonable out of pocket expenses incurred in connection with,
the Executive’s performance of the obligations set forth in  this Section;
provided, however, that the Company will not pay the Executive any fee or amount
for time spent providing testimony in any arbitration, trial, administrative
hearing or other proceeding.








13. Relief.  If the Executive breaches, or proposes to breach, any portion of
this Agreement, including the Confidentiality Agreement, or, if applicable, the
Separation Agreement and Release, the Company shall be entitled, in addition to
all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach, and, if applicable, the Company
shall have the right to suspend or terminate the payments, benefits and/or
accelerated vesting, as applicable.  Such suspension or termination shall not
limit the Company’s other options with respect to relief for such breach and
shall not relieve the Executive of its duties under this Agreement, the
Confidentiality Agreement or the Separation Agreement and Release.  

14. Scope of Disclosure Restrictions. Nothing in this Agreement or the
Confidentiality Agreement prohibits the Executive from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies, filing a complaint
with government agencies, or participating in government agency investigations
or proceedings.  The Executive is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information the Executive obtained through a communication that was subject
to the attorney-client privilege.  Further, notwithstanding the Executive’s
confidentiality and nondisclosure obligations, the Executive is hereby advised
as follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

15. Governing Law; Consent to Jurisdiction; Forum Selection.  The resolution of
any disputes as to the meaning, effect, performance or validity of this
Agreement or the Confidentiality Agreement, or arising out of, related to, or in
any way connected with the Executive’s employment with the Company or any other
relationship between the Executive and the Company (“Disputes”) will be governed
by the law of the Commonwealth of Massachusetts, excluding laws relating to
conflicts or choice of law.  The Executive and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in the
Commonwealth of Massachusetts in connection with any Dispute or any claim
related to any Dispute and agree that any claims or legal action shall be
commenced and maintained solely in a state or federal court located in the
Commonwealth of Massachusetts.  

16. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to compensation, severance pay, benefits and accelerated
vesting and supersedes in all respects all prior agreements between the parties
concerning such subject matter, including without limitation the Employment
Agreement dated as of January 14, 2019 between the Executive and the Company.
 Notwithstanding the foregoing, the Confidentiality Agreement, and any other
agreement or obligation relating to confidentiality, noncompetition,
non-solicitation or assignment of inventions shall not be superseded by this
Agreement, and, as described in Section 8 above, the Executive acknowledges and
agrees that any such agreements and obligations remain in full force and effect.
 For purposes of this Agreement, the Company shall include affiliates and
subsidiaries thereof.  

17. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any Section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.








19. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and (i) sent by email to
the email addresses used by the CEO or by the Executive (as applicable) in their
usual course of business; (ii) delivered by hand; (iii) sent by a nationally
recognized overnight courier service or (iv) sent by registered or certified
mail, postage prepaid, return receipt requested, in each case (clauses (iii) and
(iv)) to the Executive at the last address the Executive has filed in writing
with the Company, or (as applicable) to the Company at its main office,
attention of the CEO or Vice President, Human Resources.

20. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

21. Assignment and Transfer by the Company; Successors.  The Company shall have
the right to assign and/or transfer this Agreement to any entity or person,
including without limitation the Company’s parents, subsidiaries, other
affiliates, successors, and acquirers of Company stock or other assets, provided
that such entity or person receives all or substantially all of the Company’s
assets.  The Executive hereby expressly consents to such assignment and/or
transfer.  This Agreement shall inure to the benefit of and be enforceable by
the Company’s assigns, successors, acquirers and transferees.  

22. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document.

 

 








IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.



VOYAGER THERAPEUTICS, INC.

By:/s/ Andre Turenne

Name:Andre Turenne

Title: President & Chief Executive Officer

 

EXECUTIVE:

 

 

/s/ Omar Khwaja

Omar Khwaja, M.D., Ph.D.

 



